[Cite as State v. Lynch, 2022-Ohio-4706.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                   :       Hon. John W. Wise, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
MARK A. LYNCH                                :       Case No. 2022 CA 00006
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 2017 CR 0133




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    December 27, 2022




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

BRIAN T. WALTZ                                       BRIAN A. SMITH
239 West Main Street, Suite 101                      123 South Miller Road, Suite 250
Lancaster, OH 43130                                  Fairlawn, OH 44333
Fairfield County, Case No. 2022 CA 00006                                                 2



Wise, Earle, P.J.

       {¶ 1} Defendant-Appellant Mark Lynch appeals the October 1, 2021 judgment of

the Fairfield County Court of Common Pleas partially denying his motion for jail-time

credit. Plaintiff-Appellee is the state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} This case arose in in December of 2016 when Appellant, who was 34-years

old at the time, transported a 14-year-old girl from Ohio to Iowa where he engaged in

sexual acts with the girl. The state of Ohio caused a warrant to be issued on December

12, 2016 and Appellant was arrested in Floyd County Iowa the same day. Appellant faced

charges in both Iowa and Ohio.

       {¶ 3} On January 18, 2017 the state of Ohio recalled its warrant and dismissed

the charges. On March 27, 2017 the Fairfield County Grand Jury issued a 12-count

indictment charging Appellant with various crimes related to his conduct with the child

victim. A warrant issued with the indictment. On April 6, 2017, Appellant turned himself in

to the Fairfield County Jail. On April 17, 2017, he posted bond and was released.

       {¶ 4} On November 20, 2017, Appellant entered pleas of guilty to the indictment.

On December 4, 2017 Appellant was sentenced to 8 years incarceration. At that time, he

was credited with 48 days jail-time credit which included time he was held in Iowa from

his initial arrest until the matter was dismissed.

       {¶ 5} On September 7, 2021, Appellant filed a Motion for Jail Credit requesting

80 days of jail-time credit. Relevant to this appeal, Appellant requested 60 days jail-time

credit for the time he spent in the Floyd County Iowa jail and for the time he spent in the

Fairfield County Jail after sentencing and awaiting transport to prison. On October 1,
Fairfield County, Case No. 2022 CA 00006                                                   3


2021, the trial court granted Appellant's motion in part by adding 8 days of jail-time credit

for the period of time Appellant spent in the Fairfield County Jail after sentencing awaiting

transport to the institution.

       {¶ 6} Appellant timely file an appeal and the matter is now before this court for

consideration. He raises one assignment of error as follows:

                                              I

       {¶ 7} "THE TRIAL COURT ERRED IN PARTIALLY DENYING APPELLANT'S

MOTION FOR JAIL CREDIT AND AWARDING HIM 56 DAYS OF JAIL TIME CREDIT,

RATHER THAN THE 80 DAYS REQUESTED, IN VIOLATION OF R.C. 2967.191 AND

APPELLANT'S RIGHT TO EQUAL PROTECTION UNDER THE FOURTEENTH

AMENDMENT TO THE UNITED STATES CONSTITUTION AND ARTICLE I, SECTION

2 OF THE CONSTITUTION."

       {¶ 8} In his sole assignment of error, Appellant argues the trial court erred in

partially denying his motion for jail-time credit. We disagree.

       {¶ 9} R.C. 2929.19(B)(2)(g)(iii) provides in pertinent part:



               The sentencing court retains continuing jurisdiction to correct any

               error not previously raised at sentencing in making a determination

               [of the appropriate jail-time credit]. The offender may, at any time

               after sentencing, file a motion in the sentencing court to correct any

               error made in making a determination [of the appropriate jail-time

               credit], and the court may in its discretion grant or deny that motion.

               * * * *.
Fairfield County, Case No. 2022 CA 00006                                                     4




       {¶ 10} The trial court has continuing jurisdiction to consider "any" and "all" jail-time

credit errors which includes both mathematical and legal errors. State v. Copas, 2015-

Ohio-5362, 49 N.E.3d 755, ¶ 12 (4th Dist.); State v. Quarterman, 8th Dist. Cuyahoga No.

101064, 2014-Ohio-5796, ¶ 8; State v. Inboden, 10th Dist. Franklin Nos. 14AP-312 &

14AP-317, 2014-Ohio-5762, ¶ 7-8.

       {¶ 11} If, as is the case here, a jail-time credit argument is not raised on direct

appeal, it can still be raised later by way of a motion to correct jail-time credit. When the

matter is raised later, the grant or denial of a motion for jail-time credit is reviewed for an

abuse of discretion. State v. Fisher, 10th Dist. Franklin No. 16AP-402, 2016-Ohio-8501,

¶ 9. In order to find an abuse of discretion, the reviewing court must determine that the

trial court's decision was unreasonable, arbitrary, or unconscionable and not merely an

error of law or judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d

1140 (1983).

       {¶ 12} The parties do not dispute that Appellant was arrested and jailed in Floyd

County Iowa on a Fairfield County warrant from December 12, 2016 to January 18,

2017. On January 18, 2017, Fairfield County Municipal Court dismissed the case

without prejudice. For reasons we cannot verify in the record, Appellant was held in jail

in Floyd County Iowa until February 10, 2017. According to the state Appellant had

pending charges in Iowa brought by authorities of that state, and Appellant does not

deny he was convicted of crimes in Iowa. In any event, there is no indication on the

record to support a finding that Appellant was being held on any Ohio charges after

January 18, 2017.
Fairfield County, Case No. 2022 CA 00006                                                  5


       {¶ 13} Appellant was indicted in Fairfield County on March 27, 2017. He turned

himself in on April 6, 2017 and posted bond on April 17, 2017.

       {¶ 14} On December 4, 2017, after pleading guilty to the indictment, Appellant was

sentenced and ordered to report to the Fairfield County Jail the same day to await

transport to the institution.

       {¶ 15} Appellant challenges two calculations; the time he spent in the Floyd County

Jail after Fairfield County dismissed charges against him, and one day from December 4,

2017 through December 13 2017 which he argues the trial court failed to credit.

       {¶ 16} According to Appellant he is entitled to additional jail-time credit from

January 18, 2017 through February 10, 2017, the time he was held in Floyd County after

the Fairfield County Municipal Court dismissed the charges against him. However,

nothing in the record supports a finding that Appellant was being held during that time on

the instant matter and both parties suggest Appellant had pending charges in Iowa.

Appellant has therefore failed to show an abuse of discretion.

       {¶ 17} As for the one extra day Appellant argues he is entitled to after sentencing

and before transport to prison, we note the trial court provided no calculation or dates for

the eight days it credited Appellant for that time period. Appellant's argument here on

appeal assumes he was taken into custody immediately after sentencing and that he

spent more than half the day incarcerated. The only evidence in the record as to when

Appellant could have arrived at the Fairfield County Jail to begin his sentence does not

indicate he was immediately incarcerated. So too, there is no transcript of the sentencing

hearing. The record does contain an entry titled Temporary Commitment filed on

December 4, 2017 which ordered Appellant to report to the Fairfield County Jail on
Fairfield County, Case No. 2022 CA 00006                                            6


December 4, 2017 to begin serving his sentence. Nothing in the record indicates if or

when Appellant arrived that day to begin his sentence. We therefore find Appellant has

failed to demonstrate the trial court abused its discretion.

       {¶ 18} For the forgoing reasons, the judgment of the Fairfield County Court of

Common Pleas is affirmed.




By Wise, Earle, P.J.

Wise, John, J. and

Baldwin, J. concur.




EEW/rw